         Case 3:18-cv-00635-AWT Document 44 Filed 09/19/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT
SYED K. RAFI, Ph.D.                     :
                                        :
     Plaintiff                          :         CIVIL ACTION NO.:
                                        :         3:18-CV-00635-AWT
vs.                                     :
                                        :
YALE UNIVERSITY SCHOOL OF MEDICINE, :
RICHARD P. LIFTON, M.D.,                :
ALLEN E. BALE, M.D.,                    :
BRIGHAM AND WOMEN’S HOSPITAL,           :
CYNTHIA C. MORTON, PhD., and            :
HARVARD UNIVERSITY MEDICAL SCHOOL :
                                        :
     Defendants                         :         SEPTEMBER 19, 2019


             MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF

       Pursuant to Local Rule 7(b), the defendants, Yale University School of Medicine, Richard

P. Lifton, M.D., and Allen E. Bale, M.D., hereby move for a thirty (30) day extension of time, up

to and including October 22, 2019, within which to respond to the plaintiff’s response to the

defendants’ motion to dismiss. (ECF 42.) The Court has already granted the plaintiff’s request to

file an amended complaint no later than October 10, 2019. (ECF 40.) The previously filed motion

to dismiss will be rendered moot if the plaintiff in fact files an amended complaint. In the event

that the plaintiff does not file an amended complaint, the defendants would like the opportunity to

file a reply brief, which would otherwise be due by September 22, 2019. The defendants request

a 30-day extension of the present due date, up through October 22, 2019 to file a reply brief, if the

plaintiff fails to file an amended complaint by October 10, 2019. Therefore, the defendants’

request a motion for extension of time. The plaintiff does not object to this motion. This is the

first request for an extension of time.
         Case 3:18-cv-00635-AWT Document 44 Filed 09/19/19 Page 2 of 2



       WHEREFORE, the defendants respectfully request that the Court grant this Motion for

Extension of Time.



                                                       THE DEFENDANTS,
                                                       YALE UNIVERSITY SCHOOL OF
                                                       MEDICINE, RICHARD P. LIFTON, M.D.,
                                                       and ALLEN E. BALE, M.D.

                                                  BY:__/s/ Patrick M. Noonan (#ct00189)
                                                     Patrick M. Noonan
                                                     Donahue, Durham & Noonan, P.C.
                                                     741 Boston Post Road
                                                     Guilford, CT 06437
                                                     (203) 458-9168




                                        CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.




                                                       ____________/s/_______________
                                                              Patrick M. Noonan




                                                  2
